DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Haut on 08/17/2022.
The application has been amended as follows: 

A.	Amend claim 1 to read as follows:
Claim 1, A mandibular implant comprising:
	a wire frame including a plurality of spaced-apart wires;
	a plurality of connection points at a plurality of ends of the spaced-apart wires for securing the wire frame adjacent to a bone graft site in the mandible of a patient; and
	fixation hardware positioned adjacent to and partially overlapping the wire frame, the fixation hardware configured to be removable from the patient’s mandible, and
	wherein the wire frame comprises a biocompatible superelastic material that is configured to carry a load in a particular direction to generate a pre-established stress-strain trajectory for the patient’s mandible, wherein the pre-established stress-strain trajectory is based on a model of CT image data of the mandible of the patient and predetermined bite forces of chewing muscles in the mandible of the patient,
wherein the plurality of spaced-apart wires are stiffness-matched to cortical bone in the mandible of the patient prior to implantation based on the model of CT image data of the mandible of the patient and the predetermined bite forces of the chewing muscles in the mandible of the patient, and wherein the stiffness-match occurs by adjusting external topological and internal porous geometries that reduce stiffness of the biocompatible superelastic material to decrease or avoid stress shielding of the bone resulting from the fixation hardware, or to decrease or avoid failure of the bone graft due to stress concentration in the bone graft, and
wherein the wire frame is configured to remain 
B.	Allow claims 1 – 3 and 55.
C.	Cancel claims 4 – 8 and 56 – 58.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art to Swords et al. (US Pub. 2010/0215718 A1), which discloses a related mandibular implant; However, Swords does not disclose all the limitation of the claimed implant, mainly directed to the combination of the pre-established stress-strain trajectory and the stiffness matching the wires to the cortical bone in the mandible prior to implantation based on a model of CT image data of the mandible of the patient and a predetermined bite forces of the chewing muscles in the mandible of the patient. Accordingly, the claims as amended are allowable over the discovered art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775